138 Nev., Advance Opinion 6•2.
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL J. LOCKER,                                    No. 84070
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.




                           Appeal from a judgment of conviction, pursuant to a guilty plea,
                of possession of less than 14 grams of a schedule I controlled substance.
                Second Judicial District Court, Washoe County; David A. Hardy, Judge.
                           Vacated and remanded.


                John L. Arrascada, Public Defender, and John Reese Petty, Chief Deputy
                Public Defender, Washoe County,
                for Appellant.

                Aaron D. Ford, Attorney General, Carson City; Christopher J. Hicks,
                District Attorney, and Kevin Naughton, Appellate Deputy District
                Attorney, Washoe County,
                for Respondent.




                BEFORE THE SUPREME COURT, SILVER, CADISH, and PICKERING,
                JJ.


                                               OPINION

                By the Court, CADISH, J.:
                           Appellant pleaded guilty to a violation of NRS 453.336(2)(a),
                which criminalizes possession of less than 14 grams of certain controlled
SUPREME COURT
         OF
     NEVADA


(0) I 947A
                                                                        v2.- 2.747V
                    substances as a category E felony for first or second offenses.      Prior to
                    sentencing, appellant entered into a guilty-plea agreement with the State
                    without addressing judgment deferral and filed an election to enter a
                    substance-use treatment program under NRS 176A.240 without addressing
                    whether he qualified for judgment deferral. Consistent with the State's
                    argument at sentencing, the district court entered a judgment of conviction,
                    with a corresponding suspended prison sentence, and placed appellant on
                    probation. Appellant contends on appeal that the statutes governing his
                    first-offense     drug   crime   mandate    judgment   deferral   under   the
                    circumstances.       Because the plain language of NRS 176.211(3)(a)(1)
                    requires the district court to defer judgment where the defendant consents
                    to deferral and enters a plea of guilty to a violation of NRS 453.336(2)(a),
                    and appellant satisfied the preconditions for such deferral, we conclude that
                    the district court erred by entering the judgment of conviction. We therefore
                    vacate the judgment of conviction and remand the case for judgment
                    deferral consistent with this opinion.
                                        FACTS AND PROCEDURAL HISTORY
                                Appellant Michael J. Locker was charged in August 2021,
                    pursuant to an amended criminal complaint, with carrying a concealed
                    weapon, a category C felony; possession of less than 14 grams of a schedule
                    I controlled substance, a category E felony; and possession of drug
                    paraphernalia, a misdemeanor.
                                    Before Locker's arraignment, the State negotiated a plea deal
                    with Locker in which he agreed to plead guilty to the first-time offense of
                    possession of less than 14 grams of a schedule I controlled substance in
                    violation of NRS 453.336(2)(a). It accordingly amended the information,
                    dropping the concealed-weapon and drug-paraphernalia counts and
                    including only the drug-possession count.       According to the guilty-plea
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    (40.
                memorandum, Locker admitted that he "knowingly or intentionally"
                possessed less than 14 grams of a schedule I controlled substance.             In
                exchange for Locker's guilty plea, the State agreed "not [to] pursue any
                other criminal charges arising out of this transaction or occurrence." The
                parties agreed "to argue for an appropriate sentence." The guilty-plea
                memorandum contained no provision or language regarding judgment
                deferral.   At the arraignment, the district court accepted and entered
                Locker's guilty plea pursuant to the guilty-plea memorandum.
                             Before sentencing, Locker filed with the court an election to
                undergo a treatment program pursuant to NRS 176A.240 (hereinafter,
                treatment election)) In the treatment election, Locker acknowledged that
                "if he satisfactorily complete [d] the treatment program and satisfie[d] the
                conditions of the [c]ourt, the conviction [would] be set aside." At sentencing,
                Locker requested to participate in an outpatient, rather than inpatient,
                treatment program.       He made no request, discussion, or argument
                regarding judgment       deferral.     For   the   State's   part,   despite   an
                acknowledgment that Locker had no prior felonies, it expressed its belief
                that the drug-possession offense to which he pleaded guilty constituted "a
                mandatory probation case" and, coupled with Locker's misdemeanor
                criminal history, warranted a 19-to-48-month prison sentence. The State
                also argued that "the firearm presence" at the time of arrest "require [d]
                probation as opposed to a deferred sentence." It made no other argument
                regarding judgment deferral. Finally, the State urged the district court to


                      1NRS   176A.240(1) permits placement in a treatment program for any
                "defendant who suffers from a substance use disorder" and who "tenders a
                plea of guilty . . . to . . . any offense for which the suspension of sentence or
                the granting of probation is not prohibited by statute," "[e]xcept as
                otherwise provided in" NRS 176.211(3)(a)(1).
SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A.
                require Locker "to complete the adult drug court" as a condition of probation
                because of his "multiple violations" of either positive or missed drug tests.
                Locker did not object to any of the State's sentencing recommendations.
                            The district court acknowledged Locker's election to participate
                in a treatment program. It questioned Locker about his history of"inpatient
                programs" and considered the "maybe 11 or 12 . . . positive drug tests or
                missed drug tests" since his arrest on the subject offense. Additionally, the
                district court expressed concern for "community" safety because Locker had
                "a concealed weapon on his person" at the time of arrest. The court stated
                that category E felonies carry "mandatory probation." Nevertheless, the
                district court reasoned that "the past efforts and ... the risks [Locker]
                created" required a "different" approach, despite that the offense
                constituted Locker's "first felony." Ultimately, the court sentenced Locker
                to 19 to 48 months in prison, suspended the sentence, and placed him on
                probation for 18 months. As a condition of probation, Locker was required
                to enter and complete adult drug court after serving 60 days in the Washoe
                County Jail.   The district court explained that there was "a punitive
                component" to the sentence because Locker had "carrfied] a concealed
                weapon." The district court did not otherwise discuss judgment deferral. A
                judgment of conviction was entered the same day.
                                               DISCUSSION
                            While we review a sentencing decision for an abuse of
                discretion, see Chavez v. State, 125 Nev. 328, 348, 213 P.3d 476, 490 (2009),
                we review statutory interpretation de novo, Hobbs v. State, 127 Nev. 234,
                237, 251 P.3d 177, 179 (2011). In interpreting a statute, we begin with the
                text of the statute to determine its plain meaning and apply "clear and
                unambiguous" language "as written." Id. In so doing, "we avoid statutory
                interpretation that renders language meaningless or superfluous." Id.
SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                             Locker argues that NRS 453.336(2)(a), to which he pleaded
                guilty, contains language that makes judgment deferral mandatory where
                the defendant consents. Locker maintains that because he pleaded guilty
                to a first offense under NRS 453.336(2)(a) and consented to judgment
                deferral, he satisfied the conditions of the statute, such that the district
                court lacked discretion to enter a judgment of conviction. Moreover, he
                contends that not only did the charging documents contain no firearm
                allegation, but also the statute does not condition a deferred sentence on
                the absence or presence of a firearm. He asserts, therefore, that the district
                court misinterpreted the mandatory deferral provided for in NRS
                453.336(2)(a) insofar as it accepted the State's argument that Locker's
                possession of a firearm warranted probation as opposed to deferred
                judgment. We agree.2
                             Although Locker focuses on NRS 453.336(2)(a)'s language, our
                interpretation of NRS 453.336(2)(a) necessarily involves consideration of
                related statutes cross-referenced in the statutory scheme. See Bergna v.
                State, 120 Nev. 869, 873, 102 P.3d 549, 551 (2004) (explaining that we read
                statutes within a statutory scheme "harmoniously with one another" to
                avoid "unreasonable or absurd results" (internal quotation marks omitted)
                (quoting Washington v. State, 117 Nev. 735, 739, 30 P.3d 1134, 1136
                (2001))). NRS 453.336(2) prescribes the punishments for "knowingly and
                intentionally possess [ing] a controlled substance," depending on the type
                and amount of the controlled substance. See NRS 453.336(2)(a)-(e). NRS
                453.336(2)(a), to which Locker pleaded guilty, governs first and second




                      2The  State agrees that Locker preserved the issue for appeal by virtue
                of his treatment election under NRS 176A.240.
SUPREME COURT
        OF
     NEVADA
                                                      5
10) 1947A
                offenses of possessing less than 14 grams of the substance at issue and
                provides for judgment deferral upon the defendant's consent:
                             For a first or second offense, if the controlled
                             substance is listed in schedule I or II and the
                             quantity possessed is less than 14 grams, or if the
                             controlled substance is listed in schedule III, IV or
                             V and the quantity possessed is less than 28 grams,
                             [a person] ... shall be punished for a category E
                             felony as provided in NRS 193.130.[3] In accordance
                             with NRS 176.211, the court shall defer judgment
                             upon the consent of the person.
                Id. (emphasis added). NRS 176.211 governs the deferral of judgment upon,
                among other things, a guilty plea. Subsection 1 provides the following
                general rule:
                             Except as otherwise provided in this subsection,
                             upon a plea of guilty, ... but before a judgment of
                             guilt, the court may, without entering a judgment
                             of guilt and with the consent of the defendant, defer
                             judgment on the case . . . . The court may not defer
                             judgment pursuant to this subsection if the
                             defendant has entered into a plea agreement with a
                             prosecuting attorney unless the plea agreernent
                             allows the deferral.
                Id. (emphasis added).
                             NRS     176.211(3)(a)(1),       however,   specifically   addresses
                defendants who plead guilty to violating NRS 453.336(2)(a): "The
                court . . . fulpon the consent of the defendant . . . [s]hall defer judgment for



                      3NRS  193.130 prescribes punishment depending on the category of
                the felony. For category E felonies, the sentencing range is one to four
                years. NRS 193.130(2)(e). Moreover, "]elxcept as otherwise provided in"
                NRS 453.336(2)(a), "the court shall suspend the execution of the sentence
                and grant probation to the person upon such conditions as the court deems
                appropriate." NRS 193.130(2)(e).
SUPREME COURT
        OF
     NEVADA
                                                         6
(0) I947A
                 any defendant who has entered a plea of guilty... to a violation of
                 paragraph (a) of subsection 2 of NRS 453.336."
                              A combined reading of these statutes leads to the conclusion
                 that NRS 176.211(1) and NRS 176.211(3)(a)(1) target different offenses and
                 establish different degrees of discretion for judgment deferral according to
                 the offense, with Locker's guilty plea falling within NRS 176.211(3)(a)(1)'s
                 mandatory deferral on the defendant's consent, precluding application of
                 NRS 176.211(1)'s discretionary deferral. NRS 176.211(3)(a)(1) expressly
                 applies to guilty pleas for violating NRS 453.336(2)(a) and includes
                 mandatory language that provides no discretion to refuse to defer judgment.
                 Similarly, NRS 453.336(2)(a) mandates that the court defer judgment for
                 violations of its proscriptions in accordance with NRS 176.211(3)(a)(1). By
                 the plain language of these statutes, the Legislature divested the court of
                 its sentencing discretion for this specific felony drug-possession offense and
                 permitted first- and second-time offenders the opportunity to proceed
                 without a conviction on their record.4      Cf. Goudge v. State, 128 Nev. 548,
                 553, 287 P.3d 301, 304 (2012) ("The use of the word 'shall' in [NRS 176.0931]
                 divests the district court of judicial discretion.").



                       40ur   conclusion finds further support in NRS 176A.240, which
                 governs circumstances under which a defendant may participate in a
                 treatment program. Subsection 1(a) of that statute provides as follows:
                 "Except as otherwise provided in [NRS 176.211(3)(a)(1)], if a defendant who
                 suffers from a substance use disorder or any co-occurring disorder tenders
                 a plea of guilty . . . the court may . . . suspend or defer further proceedings
                 and place the defendant on probation [pending successful completion of a
                 treatment program] ...." Thus, while this statute generally gives the
                 district court discretion to defer judgment pending treatment, that general
                 authority remains limited by the specific provisions of NRS 176.211(3)(a)(1),
                 which, as discussed, require deferred judgment after a guilty plea under
                 NRS 453.336(2)(a) and the defendant's consent.
SUPREME COURT
        OP
     NEVADA
                                                         7
(0) 1907A    •
                            Nevertheless, the State contends that NRS 453.336(2)(a)'s
                reference to NRS 176.211 "as a whole," rather than to any specific
                subsection therein, implicates the entirety of NRS 176.211, and specifically,
                subsection 1, which generally permits deferral but situationally prohibits
                deferral. See NRS 176.211(1). According to the State, the last sentence of
                NRS 176.211(1) precludes judgment deferral where a defendant enters into
                a specific plea agreement with the State, unless the agreement provides for
                deferral, or the defendant pleaded "guilty to every single charge." Because
                Locker entered into a plea agreement with the State that contained no such
                deferral provision, and he pleaded guilty to only one charge, with the State
                dropping the other charges, including the concealed-weapon charge
                contained in the first amended criminal complaint but omitted from the
                information, the State reasons that NRS 176.211(1), as opposed to NRS
                176.211(3)(a)(1), applies and precludes judgment deferral. We disagree.
                            NRS 176.211(1) does not apply to Locker's plea. The State's
                argument overlooks that NRS 176.211 as a whole distinguishes between
                offenses for purposes of the degree of discretion afforded to the district court
                to defer judgment. See City of Henderson v. Amado, 133 Nev. 257, 259, 396
                P.3d 798, 800 (2017) (explaining that we construe statutes "as a whole,"
                while we read statutes "in a manner that makes the words and phrases
                essential and the provisions consequential"). While NRS 176.211(1) does
                not define the offenses that fall within its ambit, the other subsections of
                NRS 176.211 give context for subsection 1 and establish that subsection 1
                acts as a generally applicable provision under which judgment deferral is
                discretionary.   For example, as noted already, NRS 176.211(3)(a)(1)
                expressly mandates judgment deferral for guilty pleas for violations of NRS
                453.336(2)(a). Additionally, NRS 176.211(3)(b) prohibits judgment deferral

SUPREME COURT
        OF
     NEVADA
                                                       8
(0) 1947A
                for any defendant convicted of violations of certain violent or sexual
                offenses.     The existence of these provisions shows that the Legislature
                intended to treat most offenses as subject to the court's discretion for
                purposes of judgment deferral, but to require the court to handle a certain
                subset of offenses in a particular manner.
                               The State's reading of the last sentence of NRS 176.211(1) is
                unpersuasive and atextual. First, no language in NRS 176.211 exists to
                limit   the    mandatory judgment       deferral    for   offenses   under   NRS
                453.336(2)(a) only to situations in which the defendant pleaded guilty to all
                charges in an original charging document, as opposed to the actual,
                eventual plea. Neither does NRS 453.336(2)(a) suggest such a requirement.
                The State implicitly acknowledges as much because it resorts to a selective
                reading of the legislative history, even though legislative history is
                generally relevant only to interpret ambiguous statutory language. Cf.
                Sharpe v. State, 131 Nev. 269, 274, 350 P.3d 388, 391 (2015).
                               Second, the fact that NRS 176.211(1) rescinds the discretionary
                judgment deferral provided in that subsection where the plea results from
                a plea agreement that does not allow deferral does not mean that the mere
                existence of a plea agreement triggers NRS 176.211(1) and forecloses NRS
                176.211(3).     Contrary to the State's assertion, such an interpretation
                renders language in subsection 1 and subsection 3 meaningless.               For
                example, a person "who has been convicted of a violent or sexual offense"
                would be able to avoid the prohibitory language in NRS 176.211(3)(b) and
                urge the court to defer judgment under NRS 176.211(1) so long as the plea
                agreement allowed for judgment deferral.           If so, NRS 176.211(1) would
                subsume and render meaningless NRS 176.211(3)(b).               A similar effect



SUPREME COURT
        OF
     NEVADA


(01 1947A
                      occurs when considering the interplay between NRS 176.211(1) and
                      (3)(a)(1).
                                    Third, NRS 176.211(1) explicitly states that its language
                      pertains to "this subsection," not to the statute as a whole. A plain reading
                      of the "this subsection" language confines any limitations on the district
                      court's discretion to defer judgment outlined in that subsection to that
                      subsection.     Fourth, notably, none of the cross-referencing statutes
                      discussed above even reference NRS 176.211(1), let alone prohibit their
                      application where the defendant's guilty plea results from a plea agreement
                      that lacks any provision relating to judgment deferral. Given the ubiquity
                      of plea agreements, the Legislature's failure to exclude from mandatory
                      judgment deferral situations in which a defendant negotiates charges down
                      in a plea agreement or fails to include a provision on judgment deferral in
                      the plea agreement does not suggest an oversight on the part of the
                      Legislature.
                                    In sum, a harmonious reading of the statutes reveals no
                      ambiguity within or conflict between NRS 176.211's provisions.          NRS
                      176.211(1) applies to any offense not specifically addressed by the other
                      provisions of the statute and remains mutually exclusive from NRS
                      176.211(3)(a)(1). A defendant's guilty plea to NRS 453.336(2)(a) triggers
                      NRS 176.211(3)(a)(1), which requires judgment deferral regardless of
                      whether the plea resulted from a plea agreement. Applying the governing
                      statutes' plain language to the facts, we conclude that the district court
                      lacked discretion to enter the judgment of conviction under NRS
                      176.211(3)(a)(1) and NRS 453.336(2)(a).     The parties agree that Locker
                      pleaded guilty to NRS 453.336(2)(a). The parties also agree that Locker



SUPREME COURT
        OF
     NEVADA
                                                           10
(0) I947A    446g40
                    consented to judgment deferral by his treatment election.5 The conditions
                    of NRS 176.211(3)(a)(1) now satisfied, NRS 176.211(3)(a)(1) applied, not
                    NRS 176.211(1). The application of NRS 176.211(3)(a)(1) is unaffected by
                    the facts that the original criminal complaint contained other charges,
                    including a concealed-weapon charge, and Locker's plea resulted from a plea
                    agreement without any provision on judgment deferral.
                                                   CONCLUSION
                                 We conclude that NRS 453.336(2)(a) mandates, consistent with
                    NRS 176.211, judgment deferral on the consent of the defendant for a guilty
                    plea to a first- or second-time offense of possession of less than 14 grams of
                    a schedule I or II controlled substance. NRS 176.211(3)(a)(1) similarly
                    requires the court to defer judgment on the consent of the defendant for a
                    guilty plea to a violation of NRS 453.336(2)(a).      NRS 176.211(1) is not
                    applicable to such situations, as its plain language gives the court discretion
                    to defer judgment for offenses not specifically identified elsewhere in the
                    statute. Because NRS 176.211(3)(a)(1) targets a specific drug-possession
                    offense, a guilty plea that falls within its ambit excludes the application of
                    NRS 176.211(1). Here, Locker undisputedly pleaded guilty to a first-time
                    violation of NRS 453.336(2)(a) and consented to deferral by his treatment
                    election.   Thus, the district court lacked discretion to decline to defer




                          5Locker asserts that he consented to judgment deferral in his
                    treatment election. The State does not dispute this assertion or otherwise
                    discuss whether Locker consented to judgment deferral. Therefore, we
                    assume that the treatment election invoked Locker's consent to judgment
                    deferral.
SUPREME COURT
        OF
     NEVADA
                                                          11
(0) 1917A    Aexo
                judgment. We therefore vacate the judgment of conviction and remand for
                judgment deferral consistent with this opinion.
                                                                  .

                                                                              J.
                                                  Cadish

                We concur:




                Silver



                Pickering




SUPREME COURT
        OF
     NEVADA
                                                    12
(0) I947A